ORDER
The Office of Attorney Ethics and CHIRAYU A. PATEL of HACKENSACK, who was admitted to the bar of this State in 1996, having consented to the temporary suspension from practice of respondent pending the final disposition of all ethics grievances against him;
*467And good cause appearing;
It is ORDERED that CHIRAYU A. PATEL is temporarily suspended from the practice of law, effective immediately, pending the disposition of all ethics grievances currently pending against him, and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CHIRAYU A. PATEL pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.